DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015203491) in view of Abe (U.S. PG Pub # 20100308542).

Regarding claim 1, JP discloses a sealing device (fig 6) to be installed in an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (intended use limitation, seal capable of being installed in an exhaust gas recirculation device), wherein the sealing device is configured to seal an annular gap between a 
a metal ring including a cylindrical section (111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 in the inner circumference of hole of 300);
a resin seal including a plate-shaped annular resin member (120 is plate shaped and has resin, abstract), an outer circumference side of the resin seal being fixed to the metal ring (120 fixed to 111) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (120 curves and slides on 200);
a flat spring including a plate-shaped annular metal member (130 is plate shaped and has metal, abstract), an outer circumference side of the flat spring being fixed to the metal ring (130 fixed to 111) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal and press the inner circumference side of the resin seal radially inward (130 curves and presses 120 inwardly); and
JP does not disclose a metal slide bearing sandwiched between the resin seal and the inward flange section, the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Abe teaches a metal slide bearing (102) sandwiched between the resin seal and the inward flange section (102 between 101a and right flange of 300, fig 6), the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft (102 slides on 200, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal slide bearing of Abe between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft (Abe Para 0008).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015203491) in view of Abe (U.S. PG Pub # 20100308542) and in further view of Hamaya (U.S. PG Pub # 20140077459).
Regarding claim 2, JP discloses a sealing device (fig 6) to be installed in an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (intended use limitation, seal capable of being installed in an exhaust gas recirculation device), wherein the sealing device is configured to seal an annular gap between a rotary shaft and a housing having a shaft hole for the rotary shaft (110 seals between 200 and 300, fig 5 same as fig 6), the rotary shaft rotating a valve body of a control 
a metal ring including a cylindrical section ( 111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 fitted to 300);
a resin seal including a plate-shaped annular resin member (120 is plate shaped and has resin, abstract), an outer circumference side of the resin seal being fixed to the metal ring (120 fitted to 111) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (120 curves and slides on 200);
a flat spring including a plate-shaped annular metal member (130 is plate shaped and metallic, abstract), an outer circumference side of the flat spring being fixed to the metal ring (120 fitted to 111) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal and press the inner circumference side of the resin seal radially inward (120 curves and slides on 200);
JP does not disclose the resin slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Abe teaches a slide bearing (102) sandwiched between the resin seal and the inward flange section (102 between 101a and right flange of 300, fig 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal slide bearing of Abe between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft (Abe Para 0008).
JP does not disclose an annular metal spacer sandwiched between the resin seal and the inward flange section.
However, Hamaya teaches an annular metal spacer sandwiched between the resin seal and the inward flange section (metal ring 5 between 4 and 22, fig 1, Para 0043).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal spacer of Hamaya between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft.
The combination of JP, Abe and Hamaya discloses a resin slide bearing is disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section (Abe 102 at the inner circumference of Hamaya 5 and Abe 102 between JP 120 and 112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675